DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed June 17, 2022 and August 26, 2022.  Claim 1 has been amended.  Claims 9, 11-16, 34, 35, and 38-40 remain withdrawn.  Claims 1-8 are currently pending and under examination.
	
This application claims benefit of priority to U.S. Provisional Patent Application No. 62/636351, filed February 28, 2018.

Withdrawal of Rejections:

	The rejection of claims 1-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in view of Inventor’s Affidavit under 37 CFR 1.132 filed August 26, 2022, and the claim amendments.

Maintenance of Rejections:

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koltai et al. (IDS; WO 2017/158609, Published Sept. 21, 2017), and further in view of Hitchin et al. (IDS; 
Measurement of intracellular mediators in enterocytes isolated from jejunal biopsy specimens of control and cystic fibrosis patients, Gut, Vol. 32, No. 8, (1991), pp. 893-899).  
	With regard to claims 1-4, Koltai et al. teach a method of manufacturing an ex-vivo intestinal culture model that maintains the overall tissue structure including villi and intestinal tissue layer orientation, which is a metabolically competent isolated intestinal mucosa comprising villi eluted from intestines, the method comprising: eluting the intestinal mucosa from the lumen of the intestine to form isolated intestinal mucosa using a protease and collagenase; and placing the isolated intestinal mucosa into cell culture solution, which is suspending the cells in a cell culture medium (Abs.; p. 8, Line 6-14; p. 29, Line 11-27).  Wherein eluting includes isolating, which is dissecting the intestine (p. 16, Line 28-29).  Following proteolysis, the intestinal preparation is subjected to washing with a physiological buffer and other ingredients in media (p. 15, Line 17-24), where a physiological buffer and other ingredients in media is deemed to be a cell culture medium.  
After proteolysis and washing, the washed intestinal preparation can be cut into slices (P. 15, Line 25-27), which is further dissecting the intestine.  The further dissected intestinal preparation is then incubated in culture medium (p. 29, Line 15; p. 30, Line 25-27).  The intestinal preparation, which contains the metabolically competent intestinal mucosa comprising villi, is isolated (p. 9, Line 17-21).  It is not specifically taught that the intestine incubated in culture medium is incubated with shaking.  However, treatment with the protease may comprise agitation, which is shaking, to expose more parts of the tissue to the protease, including by shaking at 50-70 rpm (p. 15, Line 12-14).  As Koltai et al. teach shaking, it would have been obvious to one of ordinary skill in the art to utilize shaking during other steps of the method, including during incubation, to expose more parts of the tissue to the culture medium, thus separating the metabolically competent intestinal mucosa comprising villi from the intestines.  
Agents including DMSO, which is a cryoprotectant, can be added to the media containing the isolated intestinal mucosa comprising villi (p. 24, Line 3-8).  It would have been obvious to one of ordinary skill in the art to include DMSO with the suspended isolated intestinal mucosa, as Koltai et al. expressly teach that DMSO may be included with formulations of the invention, thus forming an in vitro reagent.  The in vitro reagent can be stored via cryopreservation using liquid nitrogen (p. 9, Line 17-18; p. 15, Line 25).  It is not specifically taught that the in vitro reagent is frozen at a temperature of -10°C to about -175°C.  However, as it is taught that such cryopreservation is done using liquid nitrogen, the in vitro reagent would necessarily be frozen within this temperature range, as liquid nitrogen is utilized by Applicant (see claim 2) to provide this temperature range during cryopreservation. 
	Koltai et al. do not specifically teach that the dissected intestines are washed in ice-cold cell culture medium, or incubated in cell culture medium at 4°C.
Hitchin et al. teach a method of maximizing viable cell yield from intestinal samples, wherein removed intestinal tissue is washed with ice cold PBS, and incubated at 4°C, and wherein in contrast to incubation at 37°C, incubating intestinal tissue samples at 4°C results in a rapid increase in cell yield (Abs.; p. 894, Left Col., Rat tissue, Para. 1; p. 896, Right Col., Full Para. 1; Fig. 1).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Koltai et al. and Hitchin et al., because both teach a method of providing viable cells isolated from the intestines.  The steps of washing with ice cold media, and incubation at 4°C is known in the art as taught by Hitchin et al.  The use of ice cold culture medium for washing, as well as incubation of the intestinal sample at 4°C would have been expected to predictably and successfully improve the method of Koltai et al., by providing for a desirable increase in cell yield when performing the method. 
	With regard to claims 5 and 6, Koltai et al. teach that tissue, which is the isolated intestinal mucosa, is mammalian tissue, including human tissue (p. 8, Line 27-28).
	With regard to claim 7, Koltai et al. teach that the method is intended to provide an ex-vivo intestinal culture model containing intestinal epithelial cells (p. 1, Line 17-20), which are enterocytes.  Additionally, as Koltai et al. render obvious the method as claimed, and as the manufactured ex-vivo intestinal culture model cannot be separated from its properties, the metabolically competent isolated intestinal mucosa would necessarily comprise enterocytes.
With regard to claim 8, while it is not specifically taught by Koltai et al. that the intestinal mucosa eluted from the intestines is from one donor or multiple donors, it would have been obvious to one of ordinary skill in the art to pool the amount of starting material needed from multiple donors to be able to manufacture the desired quantity of the metabolically competent isolated intestinal mucosa. 




Response to Arguments

	Applicant urges that Koltai does not teach or suggest a method of manufacturing “isolated intestinal mucosa comprising villi,” and Koltai does not use the word “mucosa.”  Koltai does not teach or suggest washing the dissected intestines with ice cold cell culture medium, and also teaches incubation at 37°C.  Additionally, as Koltai was published approximately 25 years after Hitchin, but Koltai does not combine the teachings of Hitchin, combination of these references may not be obvious or desirable.
	Applicant’s arguments have been fully considered, but have not been found persuasive.
	With regard to Applicant’s argument that Koltai does not teach or suggest a method of manufacturing isolated intestinal mucosa comprising villi; it is noted that Koltai teaches on p. 2, Summary of the Invention, step (b), treating the intestinal tissue sample to “obtain an intestinal preparation which maintains the overall intestinal tissue structure including villi and/or intestinal tissue layer orientation.”  It is noted that the villi project from the mucosal surface, therefore the overall intestinal tissue structure that includes villi is necessarily the intestinal mucosa.  Additionally, maintaining intestinal tissue layer orientation would necessarily include the mucosa having the projecting villi.  
With regard to Applicant’s argument that Koltai does not teach or suggest washing the dissected intestines with ice cold cell culture medium, and teaches incubation at 37°C; Koltai teaches a washing step after proteolysis, but does not teach a temperature of the washing solution.  The Hitchin reference is presented for guidance on the ice cold temperature of the washing solution.  Further, given the teachings of Hitchin, that the use of ice cold washing and incubation at 4°C increases cell yield, an ordinary artisan would have been motivated to utilize a colder incubation temperature.  
With regard to Applicant’s argument that Koltai was published approximately 25 years after Hitchin, but Koltai does not combine the teachings of Hitchin; the age of Hitchin and the fact that this specific reference was not included in Koltai cannot be said to teach away from their combination.  There are an almost infinite number of references one could cite to in a reference.  The lack of inclusion of an older reference is not a clear rejection of its contents.  
	Taken together, Koltai and Hitchin render obvious the steps and components of the method as claimed.  As these components cannot be separated from their properties, the combined method would necessarily produce metabolically isolated intestinal mucosa unless an essential step or component is missing from the claimed method.  

Conclusion

No claims are allowable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653